Citation Nr: 1134795	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  00-22 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids. 

2.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1966 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in October 2006 and in January 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge on the claims for increase.   A transcript of the hearing is in the record.  

The Veteran has other pending claims, which are to be reviewed by the Veterans Law Judge, who conducted the hearing on the claims. 

The claim for increase for posttraumatic stress disorder is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

Hemorrhoids are manifested by moderate symptoms without large or thrombotic hemorrhoids, which are irreducible with redundant tissue, evidencing frequent recurrences.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hemorrhoids have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.114, Diagnostic Code 7336 (2010).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter, dated in March 2006, on the underlying claim of service connection for hemorrhoids.  Where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated and the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  





Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.

The RO obtained the service treatment records, VA records, private medical records, and records of the Social Security Administration.  The Veteran was also accorded VA examinations in October 2006 and in December 2009.  The Board has reviewed the examination reports and finds that the examinations are adequate for a decision in this matter because the examinations included specific findings, a review of the pertinent medical history, and consideration of the Veteran's subjective complaints.  See Stefl . Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  








REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

In February 2006, the Veteran filed a claim for service connection for hemorrhoids.

On VA examination in October 2006, the Veteran complained of rectal itching and burning sensation and bleeding after each bowel movement.  He denied a history of surgery for hemorrhoids.  Physical examination found small internal and external hemorrhoids, which the examiner noted were reducible.  There was no evidence of prolapse, thrombosis, bleeding, fissures, or excessive redundant tissue.  The diagnosis was internal and external hemorrhoids without thrombosis or bleeding.

In a rating decision dated in October 2006 the RO granted service connection for hemorrhoids with a rating of 0 percent effective February 21, 2006.  The Veteran appealed the assigned rating.

On VA examination in December 2009 the Veteran reported that he used suppositories during flare-ups, and denied a history of surgery for hemorrhoids.  Physical examination found no internal and external hemorrhoids.   Sphincter tone was normal, and guaiac stool was negative.  The diagnosis was hemorrhoids in remission.

In April 2011, the Veteran testified that he had severe itching about 5 times a month and he complained of bleeding, particularly during flare-ups.  








Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage rating in the Rating Schedule represents, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §4.1.

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

Hemorrhoids are rated under Diagnostic Code 7336.  Under Diagnostic Code 7336  mild to moderate hemorrhoids are rated as noncompensable.  The criteria for a 10 percent rating are external or internal hemorrhoids that are large or thrombotic, which are irreducible with excessive redundant tissue, evidencing frequent recurrences.




Analysis

The record contains no evidence of external or internal hemorrhoids that are large or thrombotic, which are irreducible with excessive redundant tissue at any time during the appeal period.  As the findings do not more nearly approximate or equate to the criteria for a 10 percent rating, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38U.S.C.A. § 5107(b).  

In accordance with Hart v. Mansfield, the Board has considered whether a staged rating is appropriate,;however, since the evidence does not meet the criteria for a compensable rating at any time during the appeal period, consideration of a staged rating is not warranted.  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).


The Board finds that the rating criteria reasonably describe the Veteran's disability picture.  In other words, the Veteran does not have any symptomatology not already contemplated by the assigned rating criteria.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Referral for extraschedular consideration is therefore not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable rating for hemorrhoids is denied.  


REMAND

In August 2009 the Veteran was granted Social Security disability based, in part, on his psychological impairment.  VA treatment records dating from 2010 show that the Veteran's treatment regime includes medication for anxiety and depression.

In April 2011, the Veteran testified that he was unable to work because of posttraumatic stress disorder.  

As the record suggest a material change in the disability, a reexamination under 38 C.F.R. § 3.327(a) is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of impairment. 





2.  After the above development is completed, adjudicate the claim for increase for posttraumatic stress disorder.  If the decision remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


